Title: To James Madison from John and Samuel Welles, 16 May 1804 (Abstract)
From: Welles, John,Welles, Samuel
To: Madison, James


16 May 1804, Boston. “It is with extreme reluctance that we are again compelled to address you on our affair in Spain, & to give you any additional trouble in soliciting your attention to that business; but we find, that it is only through our own Government, we can hope to obtain that protection & justice, which the Spanish Government seems totally to have denied us.
“We beg leave to refer you to our letters to you of Novm. 24th & 30th last, with the papers accompanying the same, for the transactions in our affair until that time. We now further inclose you Mr. Richard Hughes’ second Memorial to Charles Pinckney Esqr.; Charles Pinckney Esqrs. representation to Don Pedro Cevallos Secretary of State to the King of Spain, & Mr. Richard Hughes’ letters to us of the 7th January & 22d Feby. & particularly request your perusal of the same.
“You will be pleased to observe from the Spanish Secretary of States former reply to Mr. Pinckney, that the question between Hughes & Balleras was to be determined exclusively by the Tribunals, that it would be permitted to follow its regular course in them, & that the Government had not any thing to do with it; Mr. Pinckney in compliance therewith, sent Mr. Hughes to Cadiz, to advocate his claim before the Consulado or Tribunal of that City; the Judges of this Tribunal decreed, that Balleras should pay us our whole demand with costs, & ordered sufficient property secured to us for the same: the Governor of Cadiz (by the influence or bribery as we presume of Balleras) again interfered, and annulled this decree; the Consulado became indignant at this interference of the Governor, as well as at his detention of the papers. Balleras at this stage of the business went to Madrid & actually procured an order from the Minister of Finance, directing the Consulado to give up our cause to this Governor for his decision, with orders from the King accompanying the same: thus the benefit of the decree of this court of Justice & the attachment they made for our Security, was corruptly lost to us.
“We have now earnestly to request you to notice that after the express declaration from the Government, that they had nothing to do in the affair, they have nevertheless interfered & taken our cause out of the hands of the Consulado, to whom, they once declared, it exclusively belonged to decide, & submitted it to the Governor of Cadiz, whose past conduct presents us a melancholy presage of what we have to expect.
“your Letter of Jany 6th to Mr. Pinckney, for which we thank you, was duly received & forwarded him; we hope it will serve to strengthen him in his earnest endeavors to assist us in this business.
“We entreat your perusal of the inclosed papers, earnestly praying that in as much as you observe the system of injustice, strengthened by a combined & infamous intrigue sheltered under the majesty of the Government itself, you would be pleased to give such further instructions to Mr. Pinckney, as will place these transactions in a just light, or would in your goodness point out to us any method by which we can rescue an interest so highly important to us, from so corrupt & cruel a sacrifice.”
